DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Drawings filed on 12/12/2019 are accepted and no further action is necessary.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 09/07/2022.
The application has been amended as follows: 
Claim 9 is canceled. 
Claim 10 is canceled. 
Claim 11 is canceled. 
Claim 12 is canceled. 
Claim 13 is canceled. 
Response to Arguments
Applicant’s arguments, see page 6-8, filed 8/15/2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1, and subsequent dependent claims, has been withdrawn.
Allowable Subject Matter
Claim 1 and 3-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
There is no prior art alone or in combination that teaches all the limitations of claim 1. The limitation “and the coil has only the single separating part as a separating part where adjacent wires are not in contact in the coil, a part of the resin tip is placed in the single separating part so that the part of the resin tip is sandwiched between all of the adjacent wires of the single separating part and the resin tip is fixed to the distal end of the coil”, seen below in which the resin tip (20) fully encapsulates the space created by the separating part (14) as it extends past the gap (14) to the subsequent coil.

    PNG
    media_image1.png
    326
    293
    media_image1.png
    Greyscale

The closest prior art, Keeley (Pub No US/2011/0184455) cited in Office Action mail 6/01/2022, disclose a device wherein the tip (4) extends into a gap between a single coil but does not extend past it to subsequent coils, fulling encapsulating the gap.  

    PNG
    media_image2.png
    434
    229
    media_image2.png
    Greyscale

	
Keeley fails to disclose the above limitations and would not be obvious to modify because the soft tip imparts a rigidity to the device which is intended to have increased flexibility. Additionally, no other references, or reasonable combination thereof, could be found in which disclose or suggest these features in combination with other limitations in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aganon (Pub No US/2004/0002731) discloses at tip (107) that holds at the distal end maintaining tension on the coil but fails to teach a separating gap or the tip encapsulating the gap. Le (Pub No US/2015/0182227) cited in Office Action mail 6/01/2022, disclose a tip which encapsulates separating parts, however fails to disclose all the separating parts encapsulated by the tip or and coils being spaced next to each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771 
/GEORGE J ULSH/               Primary Examiner, Art Unit 3771